DETAILED ACTION
The instant action is in response to application 13 July 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments have been considered but are not persuasive.  Applicant argues that “a first switch, a secondary side of the first transformer being electrically connected to the output circuit through the first switch, wherein when the first voltage receiving module receives the first input voltage, the first switch is turned on to operate, and the output voltage is output by the output circuit;” and “a second switch electrically connected to the second voltage receiving module, wherein the second voltage receiving module is electrically connected to the output circuit through the second switch, wherein when the second voltage receiving module receives the second input voltage, the second switch is turned on to operate, and the output circuit outputs the output voltage” is not taught by the art on record.  Examiner respectfully disagrees with this assertion.  First the primary art teaches two switching regulators.  As evidence, note that the buck converter switches are clearly shown below.  As for the transformer, note that it is a switching converter as evidenced both in the earlier parts of the disclosure of Xu, as well as ¶51 which goes into details regarding soft switching (“a pulse width modulated (PWM) soft switching DCX is illustrated in FIG. 12A which is suitable for practice of the invention.”). 
In addition to Xu teaching switches, Taufik also teaches switching regulators.  This can be readily seen in Figs. 7, 8, 9A-C.  Note that Taufik teaches a number of switches in the switching regulators and calls items 104A-104N converters and states in ¶26 “Each of the multiple DC power sources 102A-n include corresponding, individual converter circuits 104A-n and a corresponding isolation circuit 106A-n having an input coupled to the output of each of the 
Lastly, applicant’s arguments regarding the obviousness rejection have been considered but are not persuasive. First, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Second, a judgment on obviousness that takes into account knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Moreover, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the transformer was taught by Xu, the switches by Taufik.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2009/0206804) in view of Taufik (US 2018/0026441).
As to claim 1,  Xu discloses (see image below comparing with applicant’s Fig. 2) A multi-input voltage converter for receiving a first input voltage or a second input voltage for outputting an output voltage, the multi-input voltage converter comprising: an output circuit; a first conversion circuit comprising: a first voltage receiving module for receiving the first input voltage; a first transformer, a primary side of the first transformer being electrically connected to the first voltage receiving module; and a first switch, a secondary side of the first transformer being electrically connected to the output circuit through the first switch, wherein when the first voltage receiving module receives the first input voltage, the first switch is turned on to operate, and the output voltage is output by the output circuit; and a second conversion circuit comprising: a second voltage receiving module for receiving the second input voltage; and the output circuit outputs the output voltage.
Xu does not disclose and a first switch, a secondary side of the first transformer being electrically connected to the output circuit through the first switch, wherein when the first voltage receiving module receives the first input voltage, the first switch is turned on to operate, or a second switch electrically connected to the second voltage receiving module, wherein the second voltage receiving module is electrically connected to the output circuit through the second switch, wherein when the second voltage receiving module receives the second input voltage, the second switch is turned on to operate.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xu with the teachings of Taufik.  The combination would be to use the output switch of Taufik in the device of new.  The motivation for this would be to ensure there is sufficient voltage before connecting to other loads or isolate supplies when maintenance is required.


    PNG
    media_image1.png
    1114
    748
    media_image1.png
    Greyscale
 

Taufik teaches a wherein the first conversion circuit further comprises: a first control module electrically connected to the first switch for controlling a turn-on state or a turn-off state of the first switch, and the second conversion circuit further comprises: a second control module electrically connected to the second switch for controlling a turn-on state or a turn-off state of the second switch. (item controlling solator, see also Fig. 9C, with switches Q2 and Q4 acting as isolating switches).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xu with the teachings of Taufik.  The combination would be to use the output switch of Taufik in the device of new.  The motivation for this would be to ensure there is sufficient voltage before connecting to other loads or isolate supplies when maintenance is required.
As to claim 7 Xu teaches wherein the first input voltage is defined between a high voltage interval, and the second input voltage is defined between a low voltage interval.
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2009/0206804) in view of Taufik (US 2018/0026441) and Priniski (US 4,055,807).
As to claim 2 Xu discloses wherein the output circuit comprises: an output capacitor.
Xu does not disclose wherein the output circuit comprises: a conduction element comprising a first terminal and a second terminal, the first terminal of the conduction element being electrically connected to the second terminal of the first switch, and the second terminal of the conduction element being electrically connecting the first transformer; an output inductor comprising a first terminal and a second terminal, the first terminal of the output inductor being 
Priniski teaches wherein the output circuit comprises: a conduction element (64) comprising a first terminal and a second terminal, an output inductor (26) comprising a first terminal and a second terminal, the first terminal of the output inductor being electrically connected to the first terminal of the conduction element; and an output capacitor (22) comprising a first terminal and a second terminal, the first terminal of the output capacitor being electrically connected to the second terminal of the output inductor, and the second terminal of the output capacitor being electrically connected to the second terminal of the conduction element.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xu with the teachings of Prinski.  The combination would be to use the output filter and discharge switch of Prinski in the device above.  The motivation for this would be to smooth output voltage and protect from load side faults.
As to the limitation, the first terminal of the conduction element being electrically connected to the second terminal of the first switch, and the second terminal of the conduction element being electrically connecting the first transformer; output inductor being electrically connected to the first terminal of the conduction element and the second terminal of the first switch; and the second terminal of the output capacitor being electrically connected to the second terminal of the conduction element and the first transformer, this is taught by the combination of Xu, Taufik, and Priniski.  This calls for the switches of Taufik and the output of filter to be applied to the device of Xu.  This would ensure smooth output power.
Claims 4, 8, 9 are is rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2009/0206804) in view of Taufik (US 2018/0026441) and La Iacono (US 2016/0079857).
As to claim 4, Xu discloses and when the first voltage receiving module receives the first input voltage, wherein when the second voltage receiving module receives the second input voltage, the second control module controls the second switch and the conduction element of the output circuit to output the output voltage.
Xu does not disclose wherein the conduction element is a third switch, and when the first voltage receiving module receives the first input voltage, the first control module controls the first transformer, the first switch, and the conduction element of the output circuit to output the output voltage; wherein when the second voltage receiving module receives the second input voltage, the second control module controls the second switch and the conduction element of the output circuit to output the output voltage.
Taufik teaches and the conduction element of the output circuit to output the output voltage; wherein when the second voltage receiving module receives the second input voltage, the second control module controls the second switch and the conduction element of the output circuit to output the output voltage
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xu with the teachings of Prinski.  The combination would be to use the output filter and discharge switch of Prinski in the device above.  The motivation for this would be to smooth output voltage and protect from load side faults.
The combination of Xu and Jung disclose and when the first voltage receiving module receives the first input voltage, the first control module controls the first transformer, the first switch, and the conduction element of the output circuit to output the output voltage.  By having output stages on both power converters, this ensures that the voltage does not stray far before connecting.


It would have been obvious to one of ordinary skill in the art before the effective filing 
date of the claimed invention to modify the device of Xu with the teachings of La Iacono.  The combination would be to use switch S3 of Iacono in the device of Xu.  The motivation for this would be to either save power or discharge the capacitor.
As to claim 8, Xu does not disclose wherein the third switch comprises a first terminal, a second terminal, and a third terminal, the first terminal of the third switch is electrically connected to the second terminal of the first switch, the second terminal of the third switch is electrically connected to the first transformer, the third terminal of the third switch is electrically connected to the first control module and the second control module.
Iacono teaches wherein the third switch comprises a first terminal, a second terminal, and a third terminal.
It would have been obvious to one of ordinary skill in the art before the effective filing 
date of the claimed invention to modify the device of Xu with the teachings of La Iacono.  The combination would be to use switch S3 of Iacono in the device of Xu.  The motivation for this would be to either save power or discharge the capacitor.
The combination of Xu, Taufik and Iacono disclose the first terminal of the third switch is electrically connected to the second terminal of the first switch, the second terminal of the third switch is electrically connected to the first transformer, the third terminal of the third switch is electrically connected to the first control module and the second control module.  This is achieved by having the two control systems of Taufik also control the discharge switch as stated in the combination above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xu with the teachings of Prinski.  The combination would be to use the output filter and discharge switch of Prinski in the device 
As to claim 9, Xu does not disclose wherein the first control module or the second control module respectively provides a pulse width modulation signal to the third terminal of the third switch to control a turn- on state or a turn-off state of the third switch.  
The combination of Xu, Taufik and Iacono disclose wherein the first control module or the second control module respectively provides a pulse width modulation signal to the third terminal of the third switch to control a turn- on state or a turn-off state of the third switch.  This is achieved by having the two control systems of Jung also control the discharge switch as stated in the combination above.
It would have been obvious to one of ordinary skill in the art before the effective filing 
date of the claimed invention to modify the device of Xu with the teachings of La Iacono.  The combination would be to use switch S3 of Iacono in the device of Xu.  The motivation for this would be to either save power or discharge the capacitor.
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2009/0206804) in view of Taufik (US 2016/0026441) and Turcan (US 2018/0026534).
As to claim 5, Xu does not disclose a detection circuit electrically connected to the first control module and the second control module, detecting that the first voltage receiving module receives the first voltage or the second voltage receiving module receives the second voltage.
Turcan teaches a detection circuit electrically connected to the first control module and the second control module, detecting that the first voltage receiving module receives the first voltage or the second voltage receiving module receives the second voltage (¶17 “undervoltage lockout”).
It would have been obvious to one of ordinary skill in the art before the effective filing 
.
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2009/0206804) in view of Taufik (US 2016/0026441) and TXIs “LM5025,LM5026, LM 5034 Operation and Benefits of Active clamp fowrad power converters,”, hereafter referred to as TXI (NPL).
As to claim 6, Xu discloses and the second conversion circuit and the output circuit cooperatively form a step-down voltage convertor.
Though Xu does disclose an isolated converter, he does not specifically teach wherein the first conversion circuit and the output circuit cooperatively form a forward-type voltage convertor.
TXI teaches wherein the first conversion circuit and the output circuit cooperatively form a forward-type voltage convertor (Fig. 3A),
It would have been obvious to one of ordinary skill in the art before the effective filing 
date of the claimed invention to modify the device of Xu with the teachings of TXI.  The combination would be to use the forward converter in the device of Xu.  The motivation for this would be to allow for lower switch ratings (TXI, pg. 7).
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2009/0206804) in view of TXI (NPL) and Taufik (US 2016/0026441).
As to claim 10, Xu discloses A multi-input voltage converter for receiving a first input voltage or a second input voltage for outputting an output voltage, the multi-input voltage converter comprising: an output circuit; a first conversion circuit comprising: a first voltage receiving module receiving the first input voltage; a first transformer, a primary side of the first transformer being electrically connected to the first voltage receiving module wherein when the first voltage receiving module receives the first input voltage, the output circuit outputs the 
Xu does not disclose and a fourth diode component, a secondary side of the first transformer electrically connected to the output circuit through the fourth diode component, and a fifth switch electrically connected to the second voltage receiving module, wherein the second voltage receiving module is electrically connected to the output circuit through the fifth switch, wherein, when the second voltage receiving module receives the second input voltage, the fifth switch is turned on to operate, and the output circuit outputs the output voltage.
TXI teaches a fourth diode component, a secondary side of the first transformer electrically connected to the output circuit through the fourth diode component (Fig. 3b, D1, is regarded as equivalent to 113’).
It would have been obvious to one of ordinary skill in the art before the effective filing 
date of the claimed invention to modify the device of Xu with the teachings of TXI.  The combination would be to use the forward converter in the device of Xu.  The motivation for this would be to allow for lower switch ratings (TXI, pg. 7).
Taufik teaches , and a fifth switch electrically connected to the second voltage receiving module, wherein the second voltage receiving module is electrically connected to the output circuit through the fifth switch, wherein, when the second voltage receiving module receives the second input voltage, the fifth switch is turned on to operate, and the output circuit outputs the output voltage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xu with the teachings of Taufik.  The combination would be to use the output switch of Taufik in the device of new.  The motivation for this would be to ensure there is sufficient voltage before connecting to other loads or isolate supplies when maintenance is required.

TXI teaches wherein the output circuit comprises: a sixth diode element comprising a first terminal and a second terminal, the first terminal of the sixth diode element being electrically connected to the second terminal of the fourth diode element, the second terminal of the sixth diode element being electrically connected to the first transformer; an output inductor comprising a first terminal and a second terminal, the first terminal of the output inductor being electrically connected to the first terminal of the sixth diode element and the second terminal of the first switch; and an output capacitor comprising a first terminal and a second terminal, the first terminal of the output capacitor being electrically connected to the second terminal of the output inductor, and the second terminal of the output capacitor being electrically connected to the second terminal of the sixth diode element and the first transformer (Fig. 3B, D1, L1, C1).
It would have been obvious to one of ordinary skill in the art before the effective filing 
date of the claimed invention to modify the device of Xu with the teachings of TXI.  The combination would be to use the forward converter in the device of Xu.  The motivation for this would be to allow for lower switch ratings (TXI, pg. 7).
As to claim 12, Xu discloses the second conversion circuit and the output circuit cooperatively form a step-down voltage convertor.

TXI teaches wherein the first conversion circuit and the output circuit cooperatively form a forward-type voltage convertor.
It would have been obvious to one of ordinary skill in the art before the effective filing 
date of the claimed invention to modify the device of Xu with the teachings of TXI.  The combination would be to use the forward converter in the device of Xu.  The motivation for this would be to allow for lower switch ratings (TXI, pg. 7).
	As to claim 12, Xu teaches wherein the first input voltage is defined between a high voltage interval, and the second input voltage is defined between a low voltage interval.
	Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PETER M NOVAK/Examiner, Art Unit 2839